DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shu (JP 2006281362A, machine translation), in view of Andersson et al. (US2017/0145556 A1), hereinafter Andersson, originally of record from the non-final rejection dated October 4, 2019.

Regarding claims 1 and 2, Shu teaches a cutting tool (Pg. 2 [11] #8) with a hard coating film on the surface of a substrate (Pg. 2 [11] #1 substrate is a base material), where the substrate and coating film share an interface (Pg. 2 [11] #1; they are in contact with each other), the coating is Ti1-A MA(CBN1-B)COD (M= one or more elements selected from Group 4, 5 and 6 metal elements, Al and Si, excluding Ti, 0.1≤A≤0.75, 0≤B≤1, 0.9 ≤C<1.2, 0 ≤ D<0.3), (claim 1, i.e. a ceramic), specifically in example 1 of (Ti0.55Al0.45) (C0.5N0.5)1.0 (Pg. 5 [6], a ceramic) and that at the interface of the substrate side, the oxygen content of the film is as small as possible, desirably no oxygen, (maybe 0) is contained (Pg. 4 [2]).  Regarding “amount of oxygen being measured by using an energy dispersive X-ray analyzer attached to a scanning electron microscope and setting a detection depth of the energy dispersive X-ray analyzer”, this is a product by process limitation.  Product-by-process claims are limited by and defined by the 
Andersson, in the similar field of endeavor, coated cutting tool with a body (1) and a coating (4) that covers and is in contact with the body ([0042]; FIG. 1), and coating film first layer (on the base) is a ceramic ([0083] Table 7 Sample 46) teaches where the body is cubic boron nitride ([0009]).  Regarding “sintered”, product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself, thus “sintered” is given no patentable weight, MPEP § 2113; also, it is well known in the art that polycrystalline cubic boron nitride is commonly formed through sintering.  
It would have been obvious to one of ordinary skill in the art to modify Shu to incorporate the body is cubic boron nitride taught by Andersson.  The motivation for doing so would have been to detail a common solid body for a cutting tool ([0009]), upon which the wear resistant coating could be deposited.

Regarding claim 3, Shu in view of Andersson teaches each limitation of claims 1 and 2 as discussed above.  Shu further teaches the ceramic at the interface with the substrate is (Ti0.55Al0.45) (C0.5N0.5)1.0 with a thickness of 1.0 micron (Pg. 5 [5]-[6]; a prior art specific example within the claimed range anticipates the range, MPEP 2131.03 I; a ceramic).  Shu does not teach the cubic boron nitride sintered material is composed of more than or equal to 30 volume percent and less than or equal to 90 volume percent of cubic boron nitride, and a remainder including a binder, the binder is composed of (i) at least one selected from a compound and a solid solution thereof, (ii) at least one of Al and an Al compound, and (iii) inevitable impurities, 
Andersson, in the similar field of endeavor, coated cutting tool with a body (1) and a coating (4) that covers and is in contact with the body ([0042]; FIG. 1), and coating film first layer (on the base) is a ceramic ([0083] Table 7 Sample 46) teaches the cubic boron nitride material is between 40 and 70% volume and the remainder is a binder of Ti(C,N) with the rest a compound of Al2O3 ([0083]; [0068]; this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03), and inevitable impurities (Andersson is silent to the present of impurities, and only inevitable impurities are considered to be present, as they are not listed in the published patent); product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself, thus “sintered” is given no patentable weight, MPEP § 2113; also, it is well known in the art that polycrystalline cubic boron nitride is commonly formed through sintering.
It would have been obvious to one of ordinary skill in the art to modify Shu to incorporate the cubic boron nitride material is between 40 and 70% volume and the remainder is a binder of Ti(C,N) with the rest a compound of Al2O3, and inevitable impurities taught by Andersson.  The motivation for doing so would have been to detail a common solid body for a cutting tool ([0009]), upon which the wear resistant coating could be deposited.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on the Fukunaga reference applied in the prior rejection of record for the teaching of oxygen amount in the coating film, specifically challenged in the argument (Pg. 5 [5]-Pg. 8 [2]).

Applicant's arguments regarding the unexpected results (Pg. 8 [4]-Pg. 9 [3]) have been fully considered but they are not persuasive.  The applicant’s finding of the coating film is less likely to peel off by defining the amount of oxygen in the coating film in contact with the base material as unexpected is not persuasive, because Shu specifically teaches the desirability of having 0 percent oxygen at the interface of the substrate side of the film, in order to improve adhesion between the substrate and the film (Pg. 4 [8]).  Therefore, the unexpected results are in fact expected in view of the prior art now applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363.  The examiner can normally be reached on Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/K.A.C./Examiner, Art Unit 1784                  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784